

113 SRES 240 ATS: Designating the week beginning September 15, 2013, as National Hispanic-Serving Institutions Week. 
U.S. Senate
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 240IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Mr. Menendez (for himself, Mr. Reid, Mr. Cornyn, Mr. Begich, Mr. Bennet, Mrs. Boxer, Mr. Coons, Mr. Durbin, Mrs. Feinstein, Mrs. Gillibrand, Mr. Heinrich, Mr. Markey, Mrs. Murray, Mr. Nelson, Mr. Rubio, Mr. Schumer, Mr. Udall of Colorado, Mr. Warner, Mr. Heller, and Mr. Enzi) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week beginning September
		  15, 2013, as National Hispanic-Serving Institutions Week.
		  Whereas Hispanic-Serving Institutions are degree-granting
			 institutions that have a full-time equivalent undergraduate enrollment of at
			 least 25 percent Hispanic students;Whereas Hispanic-Serving Institutions play an important
			 role in educating many underprivileged students and helping those students
			 attain their full potential through higher education;Whereas more than 350 Hispanic-Serving Institutions
			 operate in the United States;Whereas Hispanic-Serving Institutions serve more than
			 half, or 56 percent, of all Hispanic students, enrolling more than 1,480,000
			 students in 2011;Whereas Hispanic-Serving Institutions are actively
			 involved in stabilizing and improving the communities in which the institutions
			 are located;Whereas celebrating the vast contributions of
			 Hispanic-Serving Institutions to the United States strengthens the culture of
			 the United States; andWhereas the achievements and goals of Hispanic-Serving
			 Institutions deserve national recognition: Now, therefore, be itThat the Senate—(1)recognizes the
			 achievements and goals of Hispanic-Serving Institutions across the United
			 States;(2)designates the
			 week beginning September 15, 2013, as National Hispanic-Serving Institutions Week; and(3)calls on the
			 people of the United States and interested groups to observe the week with
			 appropriate ceremonies, activities, and programs to demonstrate support for
			 Hispanic-Serving Institutions.